MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 3 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on April 9, 2014, the cause upon appeal to revise
or reverse your judgment between

Ernest Mungia, Appellant

V.

Via Metropolitan Transit, Appellee

No. 04-13-00549-CV and Tr. Ct. No. 380931

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is REVERSED IN PART AND REMANDED. It is ORDERED that
Ernest Mungia recover his costs of this appeal from appellee VIA Metropolitan
Transit.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on January 22, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-13-00549-CV

                                            Ernest Mungia

                                                     v.

                                     Via Metropolitan Transit

             (NO. 380931 IN COUNTY COURT AT LAW NO. 3 OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $15.00   E-PAID          DAVID MONTPAS
MOTION FEE                         $15.00   E-PAID          DAVID MONTPAS
MOTION FEE                         $10.00   E-PAID          DAVID MONTPAS
MOTION FEE                         $10.00   E-PAID          PRITCHARD HAWKIN MCFARLAND
SUPPLEMENTAL CLERK'S
RECORD                             $25.00   PAID            DEETT DRESCH
REPORTER'S RECORD                 $523.21   PAID            LICHE MONIQUE CAVAZOS
CLERK'S RECORD                    $211.00   PAID            DEETT DRESCH
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            MILLER & ASSOCIATES
FILING                            $100.00   PAID            MILLER & ASSOCIATES
INDIGENT                           $25.00   PAID            MILLER & ASSOCIATES


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this January 22, 2015.

                                                          KEITH E. HOTTLE, CLERK


                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 3853